FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QINGZHEN WANG,                                   No. 08-70660

               Petitioner,                       Agency No. A099-418-322

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Qingzhen Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), and we deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Wang’s testimony and her supporting

documentation regarding whether she continued to have contact with other church

members despite continuous police supervision, and where she was treated for her

alleged injuries. See id. at 1040-44 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances”); Chebchoub

v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001) (adverse credibility determination

supported in part based on inconsistencies relating to the events leading up to

petitioner’s departure). In the absence of credible testimony, Wang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                       08-70660